UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7566



HERMAN K. SIMPSON,

                                              Plaintiff - Appellant,

          versus


G. K. BUTTERFIELD, JR.; RALPH A. WHITE; EDWARD
W. GRANNIS, JR.; GEORGE T. GRIFFIN; WILLIAM N.
FARRELL, JR.,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-01-414-5-F)


Submitted:   March 25, 2002                   Decided:   May 29, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman K. Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herman K. Simpson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Simpson v. Butterfield, No. CA-01-414-5-F (E.D.N.C.

July 19, 2001).   We deny Simpson’s motion for a certificate of

appealability and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2